Order, Supreme Court, New York County (Burton S. Sherman, J.), entered April 15, 1992, which, inter alia, denied defendant’s motion for renewal, and the order of the same court and Justice, entered April 23, 1992, which, to the extent appealed from, granted plaintiff’s motion for an order of attachment, unanimously affirmed, with costs.
Plaintiff has submitted sufficient evidence to demonstrate its right to collect upon the unconditional guaranty of payment executed by defendant in favor of plaintiff’s assignor, and notice of the assignment was not a prerequisite for its effectiveness against the obligor (Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 402). This determination renders unnecessary the technical amendment to the answer which defendant seeks. Plaintiff demonstrated the availability of the attachment remedy under CPLR 6201 (1) and (3). Concur— Carro, J. P., Milonas, Wallach, Kassal and Nardelli, JJ.